Case 20-70115-hdh11 Doc 16 Filed 04/21/20             Entered 04/21/20 08:54:35       Page 1 of 1



John Paul Stanford, Esq.
Quilling, Selander, Lownds,
Winslett & Moser, P.C.
2001 Bryan Street, Suite 1800
Dallas, Texas 75201
(214) 871-2100 (Telephone)
(214) 871-2111 (Fax)

Proposed Attorneys for Debtor

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

IN RE:                                          §
                                                §
BOWIE REAL ESTATE HOLDINGS, LP                  §     CASE NO. 20-70115-HDH-11
                                                §           (Chapter 11)
DEBTOR                                          §

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2020, a true and correct copy of the Notice of Chapter
11 Bankruptcy Case and Meeting of Creditors (Docket No. 11), attached hereto as Exhibit “A,”
was served by U.S. first class mail, postage prepaid, on all parties listed on the attached service
matrix.

         DATED: April 21, 2020.

                                             Respectfully submitted,

                                             QUILLING, SELANDER, LOWNDS,
                                             WINSLETT & MOSER, P.C.
                                             2001 Bryan Street, Suite 1800
                                             Dallas, Texas 75201
                                             (214) 871-2100 (Telephone)
                                             (214) 871-2111 (Telefax)

                                             By:     /s/ John Paul Stanford
                                                    John Paul Stanford
                                                    State Bar No. 19037350

                                             PROPOSED ATTORNEYS FOR DEBTOR




CERTIFICATE OF SERVICE - Solo Page
